Weaver, J.
(dissenting). I. I am persuaded that the foregoing opinion is out of harmony with our precedents, and is unsound in principle. The case of Barlow v. Chicago, R. I. & P. R. Co., 29 Iowa 276, does not appear to be in point. There, the landowner had sold and conveyed a right of way for a projected railway, and there was nothing in the conveyance limiting or prescribing the time within which the grantee should take possession or build the road. Later, and after several years, the grantee of the easement conveyed it to another company, which took possession and used it. The owner of the land from which the right of way had been carved out, taking the position that, because of the delay in constructing the road, the easement had been lost by non-user, brought an action to recover damages on ac*1142count of the taking of the right of way by the second company. The court expressly found that there had been no adverse possession of the right of way, and that a mere non-user did not work a loss or forfeiture of the easement. It did not hold that there could be no loss of such an easement by adverse possession under any circumstances, and indeed, under the record as there made, such a holding would have been dictum. The case presented no question of disputed boundary lines or of acquiescence in any given line, and its decision has little, if any, value in determining the rights of the parties to the present controversy. The case of Slocumb v. C., B. & Q. R. Co., 57 Iowa 675, cited by the appellant, is more relevant upon the issue of adverse possession; and, under the peculiar facts of that case, and as explained and applied in Chicago, M. & St. P. R. Co. v. Hanken, 140 Iowa 372, and Helmick v. Davenport, R. I. & N. W. R. Co., 174 Iowa 558, its authority is still recognized. It may be said of it, however, as we have noted with reference to the Bario to case, that it does not hold that a right of way easement may not be lost by adverse possession, but rather, that no possession or use will be considered adverse which is not clearly inconsistent with the right of the railway company to occupy the whole right of way when it elects to exercise such right. The opinion in Chicago, M. & St. P. R. Co. v. Snyder, 120 Iowa 532, states the doctrine with the same limitation: that is, that possession taken of part of a right of way by an adjoining oivner will not be adverse “unless there is some unequivocal act on his part brought home to the knowledge of the railroad company indicating a hostile intent.” In neither the Barlow, Slocum, nor Snyder cases is any reference made to the doctrine of location of boundaries by acquiescence, which, in later years, has been one of the most important subjects of inquiry in adjudicating disputed boundary lines. Indeed, the present prevailing rule with reference thereto had its *1143first explicit recognition in this state in Chapter 8 of the Laws of the Fifteenth General Assembly, providing for an action or proceeding “to establish disputed corners and boundaries,” since embodied in Chapter 5, Title XXI, of the Code of 1897. For a considerable period after this enactment, no special consideration of the question was had by this court; and in the course of time, when the rule of Grube v. Wells, 34 Iowa 148, holding, in effect, that the statute of limitations would never run in favor of a landowner who extends his possession beyond the boundary by mistake, was found to be capable of producing absurd results, if not applied with discrimination, the court, in Miller v. Mills County, 111 Iowa 654, went into a thorough discussion of the subject, and it was explicitly ruled that, where owners of adjoining tracts expressly or tacitly recognize a given line or fence as a true boundary between them, and for ten years have occupied up to such line, asserting no claim to any land beyond it, it is to be regarded as the true line, although it may be demonstrable that it is not the line of the government survey. The rule so stated was deduced as a logical result of principles which had found approval in some of our prior decisions, and much direct authority for it was cited from the courts of other states, though the statute to which I have referred was not mentioned. Since the announcement of that decision, it has been cited and followed by us in cases too numerous and too familiar to call for specific mention. The first precedent citing and applying this rule to a disputed boundary between railway property and an adjacent owner is Chicago, M. & St. P. R. Co. v. Hanken, 140 Iowa 372. The opinion in that case was prepared by Mr. Justice Ladd, who also wrote the Miller case. The action was brought by a railway company to exclude several different persons from certain tracts of land claimed by the plaintiff as part of its station grounds; and the defendants, in resistance to such claim, pleaded both *1144the statute of limitations and the alleged acquiescence of both parties in the boundary claimed by the defendants for more than ten years. The opinion finds that the plea of adverse possession was not sustained by the proof, but that the defense of acquiescence had been fully established. In so holding, the court says:
“The inference of an agreement upon a boundary does not arise from the obligation to fence or otherwise make the division line, though this may add strength thereto, but from the fact that one or both the adjoining owners have, in fact, defined such line by erecting a fence or other monument thereon, and both have treated the same as fixing the boundary between them for such length of time that neither ought to be heard to deny that it is, in fact, what both by their conduct have declared it.”
We next find the question raised in Helmick v. Davenport, R. I. & N. W. R. Co., 174 Iowa 558. There, as in the Hanloen case, the plea of adverse possession was subordinated to that of acquiescence. Tn that case, as in this, the dispute was over a narrow strip of land; and while the defense of adverse possession was discussed, and apparently thought to be good, the plea of acquiescence was held to have been well sustained. In this connection, the opinion quotes from the Hanlcen case the following, which is also very appropriate to the facts in the present record:
“Even though neither defendants nor plaintiff were bound to erect the division fences, they were erected and have been maintained; and this was notice to all of them of the claim that they marked the boundary between the depot grounds and the several lots. No objection was raised thereto for more than 20 years, and from its long silence, plaintiff [the railway company] must be presumed to have acquiesced in this claim.”
The parties to this case did put up a fence between them; they did occupy to the fence on either side; plaintiff *1145did work upon and improve the narrow strip on her side in a manner clearly indicating' her claim of right to the land. This was done under the eye of the railroad company for 15 years or more, and the company manifested its acquiescence in her claim, not only by its prolonged silence, but also by its act in cutting for several years the branches of plaintiff's trees which overhung the right of way from her enclosure. That is, instead of removing the trees entirely, —which, if the company’s claim as now made is correct, it could have done, — it trimmed back only the branches which overhung its undisputed right- of way, an act in perfect keeping with a recognition of her ownership up to the fence. That there was a mutual and entire acquiescence in the line as marked by the fence is scarcely open to doubt.
II. Is there anything in our written or unwritten law which exempts a railway company from the effect of its acquiescence in a boundary line? I have no hesitation in saying there is not. While the law permits a company to condemn a right of way up to 100 feet in width, the company is under no obligation to acquire or maintain it up to anv given width. The provision for 100 feet is simply a limit beyond which the company has no right to condemn. There is no minimum limit in the statute. If this company had sold or quitclaimed that four-foot strip to the plaintiff, would not her title be unimpeachable against any further claim of right or title in her grantor? If the boundary between her property and the company’s right of way had been in dispute or uncertain, and they had entered into a contract that the line of the fence now on the ground should be accepted as the true line, and thereupon both parties had adjusted the possession and use of their premises to correspond to such line, could either party at will repudiate the agreement? These questions answer themselves, and every lawyer will say, without hesitation, that such a deed would be effective, and such an agreement enforcible. If *1146this be true, why, then, would not the same parties be bound by their acquiescence in a boundary line in the same manner and to the same extent that the respective owners of adjoining farms or adjoining town lots conclusively bind themselves to a boundary in which they have acquiesced for more than ten years?
I can see no ground upon which to say that the trial court erred in its conclusion. The showing that the highway crossing is made dangerous by the presence of plaintiff’s trees on the strip in controversy, or that the growth of the company’s business makes the use of this strip desirable in the operation of its road, appears to me wholly irrelevant. They constitute, perhaps, good reasons for. saying that appellant ought not to acquiesce in the existing line, but they are not evidence that it did not acquiesce. In my judgment, the case is one for affirmance.
Preston, C. J., and Evans, J., concur.
Supplemental Opinion.
Stevens, J.
Appellee, in her petition for rehearing, contends that the conclusion reached by the majority in this case is in conflict with the holding of the court in Helmick v. Davenport, R. J. & N. W. R. Co., 17 Iowa 558. The view of appellee is substantially expressed in the dissenting' opinion of Mr. Justice Weaver, which was‘concurred in by two other members of the court. The majority of the court, however, adhere to the view expressed in our former opinion in this case; and, in so far as the holding in Helmick v. Davenport, R. I. & N. W. R. Co. is in conflict with the conclusion therein announced, it is overruled. The following portion of the majority opinion in this case is withdrawn :
“The decision of the court in the Eelmick case is not inconsistent with the doctrine of the above cases.”
*1147With this supplement to our former opinion, the petition for rehearing is overruled.